Order dismissing report affirmed. This is an action of contract upon an oral agreement to perform work and labor in the alteration of a dwelling house in Brighton owned by the defendant who was to supply all materials. The only dispute is as to the time spent including Sundays and holidays. The plaintiff contended that $1,915 was due him based upon the union rate of $2.75 an hour and double that rate for work done on Sundays and holidays. The judge found that the plaintiff should be paid union rates. He found that all of the work was done by the plaintiff outside of his working hours at the Boston Naval Shipyard. He further found that the plaintiff spent fifty-seven hours on the job, including one Sunday. In addition he allowed the plaintiff three hours for time spent in assisting the defendant to purchase materials. He made a finding of $192.50 for the plaintiff. The plaintiff filed twenty-two requests for rulings all of which were denied by the judge who allowed three requests for rulings of the defendant. The plaintiff claiming to be aggrieved by the action of the judge on the requests claimed a report to the Appellate Division which was dismissed, and the plaintiff appealed. We have care*774fully considered these requests and we are satisfied that there was no error of law in the action of the judge.
Halice Korelitz, for the plaintiff.
Michael Needle, for the defendant.-